DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 27, 2022 has been entered.
 
Status of the Claims
Claims 26, 27, 31, 32 and 38 have been amended. Claims 28-30, 34-36 and 44-46 are canceled. Claims 26, 27, 31-33, 37, 38 and 44-46 are pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 27, 31-33 and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 26 has been amended to recite treatment of “a surface within an occupied enclosed space.” Applicant cites several paragraphs purporting to provide written description for the amendments. The examiner presumes that the paragraph numbers apply to the pre-grant publication because the specification, as submitted, does not have paragraph numbers. In reviewing the cited passages, it appears that paragraphs [0024], [0036] and [0037] are most applicable to the recited limitation. 
Paragraph [0024] suggest the use of the composition on “the external surfaces of plants or animals.” Paragraph [0036] states that “the compositions of the invention have such low toxicity they may be employed on patients and their visitors and associated clothing …” Paragraph [0037] states that “it is possible by misting compositions of this invention to treat hands, the face and skin generally and the hair …” One might infer from these passages that the product might be suitable to mist in an occupied, enclosed space, but it does not adequately provide written description for this limitation. On the other hand, Example 8 states that a treated ambulance “may be occupied twenty minutes after the completion of misting.” (emphasis added) Taken together, the examiner does not find that the specification supports this limitation.   

Claim Rejections - 35 USC § 103
Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thomas et al (WO 2008/009956) and Sava et al (WO 99/66961).  
Thomas teaches the preparation of an antimicrobial solution comprising bioflavonoids derived from bitter orange extract, which is called “HPLC 45.” The bioflavonoid component comprises 52% naringin and 27.8% neohesperidin and may be applied in the form of a spray. See page 1, lines 11-30; page 4, 4th paragraph; page 9; and page 10, lines 7-16. The product is active against a variety of pathogens, including viruses. See page 3, 3rd paragraph. The product by Thomas is consistent with Applicant’s definition of “HPLC 45,” and it is further noted that Applicant admits that the product used in the instant method may be obtained from bitter oranges as described in PCT/GB2007/002756, the international application number of this reference. 
The reference is silent is silent regarding “misting” or application to skin. The reference further suggests the addition of a polysaccharide (hyaluronic acid) thickener. It is not called a “thickener” in the reference, but it is a viscous polysaccharide that inherently has this property. The reference further suggests thickeners, generally. See page 13, first full paragraph.     
Sava teaches the use of a misting device to provide a nebulized mist (90% of microdroplets between 0.8-2.0 µm) for the disinfection of surfaces including skin and open wounds. See page 5, lines 17-23 and page 6, lines 16-18. The reference suggests the use of known disinfectants, including hydrogen peroxide and halogenated phenolic compounds. See page 7, 1st paragraph. The reference further teaches the inclusion of a non-ionic surfactant, such as an ethoxylated alcohol or block copolymer of EO and PO, in the solution to be nebulized for administration.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the method of Thomas to expand the use of the naringin- and neohesperidin-containing bioflavonoid product, HPLC 45, for the disinfection and reduction of viral contamination of skin by misting onto said skin according to Sava with a reasonable expectation of success. Thomas establishes that this bitter orange extract bioflavonoid product is suitable for use on mucosal surfaces of humans, so one of ordinary skill would reasonably expect that it would also be suitable for skin. In the absence of unexpected results, it would be within the scope of the artisan to optimize the suitable droplet size and suitable additives for application with routine experimentation.   
Applicant’s arguments filed September 27, 2022 have been fully considered but they are not persuasive. Applicant’s arguments are focused on the use of the disinfectant in an occupied, enclosed space. This claim does not require that limitation. The rejections are addressed below.  

Claims 26, 27, 31-33, 37, 38 and 44-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomas et al (WO 2008/009956) and GDM Technologies (Material data safety sheet for Citrofresh®, 2008) in view of Sava et al (WO 99/66961) and Nack et al (Clin. Microbiol. Infect., 2006) and further in view of Adiga et al (US 2004/0005240).  
Thomas teaches as set forth above. The reference further teaches the inclusion of a choline salt or a fruit acid, such as citric, malic or ascorbic, in the disinfectant solution. See page 4, last paragraph and Example 6. This composition further comprises the non-ionic surfactant LFG 61. This reference establishes that a bioflavonoid product, such as HPLC 45, derived from bitter orange extract is an antibacterial that is non-toxic to humans. The reference further notes that it is known that orange extract bioflavonoids are known to be used as a disinfectant in a more industrial setting, such as the poultry industry. See page 1, lines 26-29. The reference further suggests a stock solution comprising up to 20% w/w of the bioflavonoid product. See table at page 5.   
The reference is silent regarding the flavonoid content of the product and misting the product with droplets of the recited size onto a hospital/medical surface of an enclosed, occupied space using a handheld or wall-mounted device.  
GDM identifies the product Citrofresh®, a hospital grade disinfectant, as having the active agent, a bioflavanoid complex derived from bitter orange extract in admixture with fruit acids, citric, malic and ascorbic acid. See page 1. The product is non-toxic and biodegradable, so that rinsing is not required. The exposure control information indicates that no special ventilation, protective clothing or gloves are needed because the product is non-toxic and non-hazardous for inhalation. See page 2. 
Sava teaches as set forth above. The reference further teaches that this type of misting procedure is suitable for disinfecting medical instruments and hospital surfaces. See page 6, lines 16-18. The reference further teaches the inclusion of a non-ionic surfactant, such as an ethoxylated alcohol or block copolymer of EO and PO, in the solution to be nebulized for administration. See page 6, last paragraph and reference claim 31. The reference further notes that some disinfectants require a second administration of a neutralizing agent. See page 7, 3rd paragraph. 
Nack teaches use of the product described by GDM, Citrofresh®, a hospital grade disinfectant, to eliminate viruses from hospital surfaces. See entire reference. 
The need for disinfection in a variety of spaces is known. It is further known that this may be accomplished by the use of misting devices in various configurations. Adiga teaches the use of a variety of mister types, including a hand-held and rolling portable types, for sterilizing dwellings (enclosed space) and clothing. See paragraphs [0050]-[0052].  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the method of Thomas to expand the use of the naringin- and neohesperidin-containing bioflavonoid product, HPLC 45, for reducing viral contamination of medical surfaces in an enclosed, occupied space by misting with a handheld mister onto said surface a product having the droplet size according to Sava with a reasonable expectation of success. Thomas establishes that this bitter orange extract bioflavonoid product is suitable for use on humans, and GDM establishes that the product is safe for inhalation. GDM and Nack teach that an apparently similar, if not identical, bitter orange extract bioflavonoid product is suitable as an antibacterial and antiviral sanitizer for hospital surfaces. 
It would be within the scope of the artisan to select appropriate additives, such as thickeners and surfactants, for this purpose based on the suggestions in the references. The droplets provided by an apparatus, such as the one taught by Sava, would be within the recited range, and therefore this would be considered a “dry misting device.” In the absence of unexpected results, it would be within the scope of the artisan to optimize the amount of the disinfecting agent for the particular surface through routine experimentation. GDM teaches that such a product does not require rinsing, thereby obviating the neutralizing step necessary with some disinfectants.     
With respect to the limitation “dry misting device,” this is construed as one that produces droplets in the range of 0.5-5.0 µm because these “give the dry feel to the dispersion.” See specification at page 5, lines 19-21. The examiner finds no other description of a “dry misting device,” per se.  
Applicant’s arguments filed September 27, 2022 have been fully considered but they are not persuasive.
Applicant argues that GDM teaches away from use in an occupied, enclosed space because section 8 points out the need for goggles or glasses, and section 11 indicates “harmful effects on eyes, skin, breathing orifices and that exposure to Citrofresh may aggravate respiratory conditions and cause nausea, abdominal pain, diarrhea, vomiting lung irritation …” It is not clear to what section 11 Applicant is referring. Section 11 of the GDM reference used in the rejection (provided with the PTO-892 of September 13, 2021) states that the product is non-toxic and non-carcinogenic with an acute LD50 of 5 grams/kg of live weight, and it may cause moderate redness to eyes. Perhaps Applicant refers to the MSDS for the Citrofresh dumpster deodorizer – provided in the IDS of September 27, 2022, not of record at the time of mailing of the previous Office action. This is not the Citrofresh product referred to in the rejection. With respect to the need for eye protection, the claim does not preclude the wearing of eye protection during use. 
Applicant further argues that the “overwhelming teaching” of Sava is sterilization if a nebulizing chamber. This is not found to be persuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. The reference teaches misting a sterilizing agent on skin, establishing that the droplet size taught therein is suitable for this purpose.
Applicant further argues that Sava relates to the sterilization of objects in a hospital but not hospital areas. This is not found to be persuasive. Sava teaches the “surfaces to be disinfected may be for example skin, medical instruments, hospital wards, operation theatres, walls, hand rails, air conditioning ducts …” See page 6, lines 16-18. See discussion above. 
Applicant further argues that the Sava encourages the use of disinfectants that require “the extra step” of activation by high frequency ultrasound. This is not found to be persuasive. It appears that the exposure to the high frequency ultrasound is inherent in the nebulizing process. The examiner maintains that it would be obvious to use a different disinfectant, particularly one having the benefit of being non-toxic.   
Applicant further cites Estienney and Andersen discussing the use of hydrogen peroxide. This is not found to be germane to the rejection that does not rely on the use of hydrogen peroxide. 
Applicant further argues that Adiga does not suggest that clothing could be worn during treatment given the known toxicity of hydrogen peroxide. This is not found to be persuasive. Adiga is used to teach a handheld mister. Thomas, GDM and Nack teach the particulars of the disinfectant. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Nack demonstrates that Citrofresh does not require activation by conversion to a dry mist to be effective. This is not found to be persuasive. The fact that a surface may be treated by one method does not preclude the use of a different known method. 
Applicant further argues that in the Sparks figures no people are present during the operation. This is not found to be persuasive. The examiner maintains that it would be obvious to use a disinfectant known to be nonhazardous in the presence of people. 
Applicant further argues that the skill person is also aware that in 2011 the EPA issued a “stop use” notice for ZIMEK disinfectant products. This is not found to be persuasive. The examiner does not agree that at the time the invention was made that the artisan would be aware of an order made in the future by the EPA regarding an apparently unrelated product.

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623